Citation Nr: 0718142	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  02-06 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the veteran's left (minor) acromioclavicular 
joint reconstruction residuals for the period prior to 
October 16, 2001.

2.  Entitlement to a disability rating in excess of 20 
percent for the veteran's left (minor) acromioclavicular 
joint reconstruction residuals for the period from October 
16, 2001 to December 5, 2001.

3.  Entitlement to a disability rating in excess of 40 
percent for the veteran's left (minor) acromioclavicular 
joint reconstruction residuals for the period between May 1, 
2002 and August 18, 2002.

4.  Entitlement to a disability rating in excess of 20 
percent for the veteran's left (minor) acromioclavicular 
joint reconstruction residuals subsequent to December 31, 
2002.

5.  Entitlement to an initial disability rating in excess of 
10 percent for the veteran's left (minor) distal clavicle and 
acromioclavicular joint arthritis.

6.  Entitlement to an effective date prior to August 8, 2000, 
for the award of service connection for the veteran's left 
(minor) distal clavicle and acromioclavicular joint 
arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had active military service from May 1991 to July 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Cheyenne, Wyoming, Regional Office (RO) which established 
service connection for left (minor) distal clavicle 
osteophytes (arthritis of the left shoulder); assigned a 10 
percent rating for that disability; effectuated the award as 
of August 8, 2000; and denied an increased rating for the 
veteran's left (minor) shoulder separation residuals.  In 
June 2001, the veteran submitted a notice of disagreement 
with both the initial rating assigned for his left shoulder 
arthritic disability and the denial of an increased rating 
for his left shoulder disorder.  In November 2001, the 
veteran disagreed with the effective date assigned for the 
award of service connection for left shoulder arthritis.

During the pendency of the appeal, the veteran has required 
multiple surgeries to his left shoulder.  The result is that 
the veteran has several periods of time when he was 


assigned temporary total disability ratings for the left 
shoulder disability under the provisions of 38 C.F.R. § 4.30 
(2002) based upon the need for convalescence following each 
surgery.  Also, during the pendency of the appeal, the RO 
granted increased disability ratings for specific periods of 
time.  As a result of these various increased ratings, and 
periods of temporary total rating, the current status of the 
disability ratings in question, along with the effective 
periods for each, is reflected in the most recent RO rating 
decision dated July 2006.  

The disability ratings, and effective dates, for the 
veteran's service-connected left shoulder disability for the 
period of time covered by the present appeal, as reflected in 
the July 2006 rating decision, are:  20 percent effective 
July 1, 1997; 20 percent effective October, 16 2001; 100 
percent temporary total rating under 38 C.F.R. § 4.30 
effective December 5, 2001; 40 percent effective May 1, 2002; 
100 percent temporary total rating under 38 C.F.R. § 4.30 
effective August 19, 2002; 20 percent effective January 1, 
2003; 100 percent temporary total rating under 38 C.F.R. 
§ 4.30 effective November 20, 2003; and finally 20 percent 
effective from July 1, 2004 to the present.  

Based on the presently assigned disability ratings, the Board 
has rephrased the issues above to accurately reflect the 
disability ratings and periods of times in question.  The 
veteran is not prejudiced by this rephrasing of the issues as 
he has asserted that throughout the total period of time in 
question that his service-connected left shoulder disability 
warrants disability ratings in excess of those assigned.  

During the period of time in question, the RO granted 
temporary total ratings pursuant to 38 C.F.R. § 4.30 for the 
veteran's various left shoulder surgeries.  The RO also 
granted various extensions of the temporary total ratings to 
the ultimately cover the dates as noted above.  The Board 
observes that the veteran did not submit a timely substantive 
appeal from a June 2002 rating decision denying an extension 
of the temporary total rating for his post-operative left 
shoulder disability under 38 C.F.R. § 4.30 beyond April 30, 
2002.  Therefore, any issues involving the 


assignment of temporary total disability ratings are not 
before the Board for appellate consideration and will not be 
addressed below.  Rather the issues on appeal involve the 
underlying disability ratings assigned. 


FINDINGS OF FACT

1.  Prior to October 16, 2001 the veteran's left (minor) 
acromioclavicular joint reconstruction residuals (left 
shoulder disability), was manifested by full range of motion, 
with complaints of pain on motion and with palpation.  The 
left shoulder disability was not manifested by ankylosis, 
dislocation, or impairment of the humerus.  

2.  For the period of time from October 16, 2001 to December 
5, 2001, the veteran's left shoulder disability was 
manifested by instability of the acromioclavicular joint with 
complaints of pain on motion and tenderness on palpation.  It 
was not manifested by ankylosis, or impairment of the 
humerus.

3.  From December 5, 2001 to May 1, 2002, the veteran had a 
100 percent temporary total rating under 38 C.F.R. § 4.30.  

4.  For the period of time from May 1, 2002 and August 18, 
2002, the veteran's left shoulder disability was manifested 
by flexion and abduction limited to 120 degrees with the 
onset of pain, reduced shoulder girdle strength, and 
impingement.  

5.  From August 19, 2002 to January 1, 2003, the veteran had 
a 100 percent temporary total rating under 38 C.F.R. § 4.30. 

6.  Subsequent to December 31, 2002, the veteran's left 
shoulder disability was manifested by flexion to 140 degrees 
with pain on repeated use, abduction to 120 degrees with pain 
on repeated use, and complaints of pain with excessive use 
and lifting.  It is not manifested by ankylosis, or 
impairment of the humerus.

7.  The veteran's left shoulder arthritis is manifested x-ray 
evidence of arthritis with flexion to 140 degrees and 
abduction to 120 degrees.  

8.  The veteran's claim for an increased rating for his 
service-connected shoulder disability was received on August 
8, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's left (minor) acromioclavicular 
joint reconstruction residuals, for the period prior to 
October 16, 2001, have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. Part 4, including § 4.7  4.71a 
and Diagnostic Codes 5200, 5202, 5203 (2006). 

2.  The criteria for a disability rating in excess of 20 
percent for the veteran's left (minor) acromioclavicular 
joint reconstruction residuals, for the period from October 
16, 2001 to December 5, 2001, have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§ 4.7, 4.71a and Diagnostic Codes 5200, 5202, 5203 (2006). 

3.  The criteria for disability rating in excess of 40 
percent for the veteran's left (minor) acromioclavicular 
joint reconstruction residuals, for the period between May 1, 
2002 and August 18, 2002, have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including § 4.7  
4.71a and Diagnostic Codes 5200, 5202, 5203 (2006). 

4.  The criteria for a disability rating in excess of 20 
percent for the veteran's left (minor) acromioclavicular 
joint reconstruction residuals, subsequent to December 31, 
2002, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. Part 4, including § 4.7, 4.71a and 
Diagnostic Codes 5200, 5202, 5203 (2006). 



5.  The criteria of the a disability rating in excess of 10 
percent for the veteran's left (minor) distal clavicle and 
acromioclavicular joint arthritis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including § 4.7, 4.71a and Diagnostic Codes 5003, 5010, 5201 
(2006). 

6.  The criteria for an effective date for service connection 
for left shoulder arthritis prior to August 8, 2000, have not 
been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated July 
2001and July 2005 satisfied the duty to notify provisions 
with respect to the claims.  The veteran's private medical 
records, and VA records have been obtained and he has been 
accorded several VA Compensation and Pension examinations for 
disability evaluation purposes.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  The claim 
has been readjudicated subsequent to the most recent, July 
2005, notification letter in a July 2006 rating decision.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  Moreover, there has been no assertion of any 
prejudice to the appellant, and the Board finds that there 
has been, in fact, no prejudice to the veteran in the notice 
or assistance provided.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; private medical records; VA 
medical treatment records; and VA Compensation and Pension 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to the veteran's claim for an increased 
disability rating his service-connected left shoulder 
disability.  

II.  Increased Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration 


of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2002).

Service connection is in effect for the residuals of a left 
shoulder injury with multiple surgical reconstructions.  An 
August 1994 VA examination report confirms that the veteran 
is right handed.  This is confirmed in all of the other 
medical evidence of record.  Accordingly, disability ratings 
involving the veteran's service-connected left shoulder 
disability involve the minor extremity and all disability 
ratings referred to in this decision account for this fact.  

The applicable rating criteria for evaluation of shoulder 
disabilities is found in Diagnostic Codes 5200, 5201, 5202, 
and 5203.  

Ankylosis of the scapulohumeral articulation, with the 
scapula and humerus moving as one piece, is rated under 
Diagnostic Code 5200.  When rating the minor extremity, a 20 
percent rating is warranted for favorable ankylosis of the 
scapulohumeral articulation when abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head.  A 30 percent rating contemplates intermediate 
ankylosis between the levels of favorable and unfavorable 
ankylosis.  Finally, a 40 percent rating for the minor 
extremity is warranted for unfavorable ankylosis with 
abduction limited to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5200.

Diagnostic Code 5201, contemplates limitation of motion of 
the arm (shoulder).  For the minor extremity a 20 percent 
rating is warranted for limitation of motion of the arm to 
the shoulder level (90 degrees) or to midway between the side 
and 


shoulder level (45 degrees).  A 30 percent rating 
contemplates motion of the minor arm being limited to 25 
degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 
5201.

Diagnostic Code contemplates other impairment of the humerus.  
With regard to the minor upper extremity, a 20 percent rating 
is warranted for malunion of the humerus with either moderate 
or marked deformity.  A 20 rating is also warranted for 
frequent or infrequent episodes of dislocation of the 
scapulohumeral joint of the minor extremity with guarding of 
movement only at the shoulder level or with guarding of all 
arm movements.  A 40 percent rating is warranted for fibrous 
union of the humerus of the minor upper extremity; and a 50 
percent rating contemplate nonunion of the humerus (a false, 
flail joint).  The highest rating for the minor extremity is 
70 percent and requires loss of the head of the humerus 
(flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Diagnostic Code 5203 is used to rate impairment of the 
clavicle or scapula.  Ratings for both the major and minor 
upper extremities are the same under this Diagnostic Code. A 
10 percent rating contemplates malunion of the clavicle or 
scapula, or nonunion without loose movement.  A 20 percent 
rating contemplates nonunion with loose movement or 
dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint. 38 
C.F.R. § 4.71a, Diagnostic Code 5203.

The veteran aggravated a prior left shoulder injury during 
service.  Service connection was granted for the left 
shoulder disability along with the residuals 
acromioclavicular joint reconstruction surgery.  The veteran 
filed a claim for an increased disability rating for this 
disability which was received at the RO in August 2000.  As a 
result of this claim service connection was granted for 
arthritis of the left shoulder and a separate 10 percent 
disability rating was assigned for the arthritis.  The Board 
will use the term left shoulder disability when referring to 
the initial disability resulting from shoulder separation and 
residual acromioclavicular joint reconstruction surgeries.  
The Board will use the term left shoulder arthritis when 
specifically referring to the clavicle and acromioclavicular 
joint arthritis for which is provided a separate 10 percent 
disability rating.  

A.  In Excess of 10 Percent Prior to October 16, 2001

As noted above, the veteran filed a claim for an increased 
disability rating for his service-connected left shoulder 
disability which was received at the RO in August 2000.  Up 
to this point the veteran's left shoulder disability had been 
rated at a 10 percent disability rating under Diagnostic Code 
5203 for impairment of the clavicle.   

An August 2000 VA treatment record reveals that the veteran 
had complaints of left shoulder pain with doing heavy 
landscaping work for approximately 9 months.  Examination 
revealed some tenderness of the posterior rotator cuff 
musculature but a full range of motion of the left shoulder 
with no deformities.  

In October 2000, a VA examination of the veteran was 
conducted.  He complained of left shoulder pain.  There was 
objective evidence of pain on compression of the clavicle, 
but impingement tests were negative.  There was no evidence 
of shoulder joint instability and range of motion testing 
revealed results only 5 degrees short of full range of 
motion.  

A June 2001 VA orthopedic treatment note reveals that the 
veteran had full range of motion of the left shoulder and no 
joint effusion.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's left shoulder disability for the period of time 
prior to October 16, 2001.  The evidence of record reveals 
that the veteran had complaints of pain on motion with a 
full, or nearly full, range of motion being noted on multiple 
medical records during this period of time.  There was no 
evidence of limitation of motion of the arm to shoulder level 
(90 degrees), nor was there any evidence of any dislocation, 
impairment of the humerus, or ankylosis of the shoulder.  
Accordingly, a disability rating in excess of 10 percent for 
this period of time must be denied.  



B.  In Excess of 20 Percent from October 16, 2001 to December 
5, 2001

Effective from October 2001 to December 2001, a 20 percent 
disability rating was assigned for the veteran's service-
connected let shoulder disability.  

A VA orthopedic treatment note dated October 2001 reveals 
that the veteran continued to have complaints of left 
shoulder pain.  This treatment record clearly indicates that 
there was instability of the left acromiclavicular joint with 
impingement.  Private medical treatment records dated during 
this period of time also reveal complaints of left shoulder 
pain and assessment of impingement syndrome.  Accordingly, a 
20 percent disability rating was assigned under Diagnostic 
Code for dislocation of this joint.  The preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 20 percent.  Again, there was no evidence of 
ankylosis of the shoulder.  There also was no evidence of 
fibrous union, nonunion, or loss of the humerus head.  Based 
on the instability of the left shoulder a 20 percent 
disability rating for dislocation is properly assigned under 
Diagnostic Code 5203 for this period of time.  

C.  In Excess of 40 Percent from May 1, 2002 to August 18, 
2002

In December 2001, surgery was conducted on the veteran's left 
shoulder.  He had a 100 percent temporary total rating under 
38 C.F.R. § 4.30 for the period from December 5, 2001 to May 
1, 2002.  Effective May 1, 2002, a 40 percent disability 
rating was assigned for the left shoulder disability.  

A May 2002 VA treatment record revealed that the veteran had 
forward flexion of the left shoulder to 160 degrees.  A June 
2002 treatment record reveals similar physical findings with 
continued complaints of left shoulder pain.  

In June 2002, a VA Compensation and Pension examination of 
the veteran was conducted.  The veteran reported complaints 
constant left shoulder pain which was aggravated with lifting 
or movement above shoulder level.  Range of motion testing 
revealed that both flexion and abduction were limited to 120 
degrees with the onset of pain.  Testing further revealed 
reduced shoulder girdle strength, and the presence of left 
shoulder impingement.  In August 2002, additional surgery was 
conducted on the left shoulder.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 40 percent for the 
veteran's service-connected left shoulder disability for the 
period of time from May 1, 2002 to August 18, 2002.  The RO 
assigned the 40 percent disability rating for this period by 
analogy stating that the symptoms manifested in the veteran's 
left shoulder which required additional surgery so soon after 
the previous surgery most nearly approximated fibrous union 
of the joint under Diagnostic Code 5202.  Even with the 
veteran's complaints of pain with limited motion and 
impingement, there is still no evidence of any ankylosis of 
the left shoulder joint nor any evidence of flail shoulder or 
false flail joint which would warrant the assignment of a 
disability rating in excess of 40 percent.  Accordingly a 
disability rating in excess of 40 percent for the period of 
time from May 1, 2002 to August 18, 2002 must be denied.  

D.  In Excess of 20 Percent Subsequent to December 31, 2002

Effective from January 1, 2003 to the present the veteran is 
assigned a 20 percent disability rating for his service-
connected left shoulder disability under Diagnostic Code 
5203.  He was assigned another 100 percent temporary total 
rating under 38 C.F.R. § 4.30 for the period from November 
2003 to June 2004.  

In June 2004, a VA examination of the veteran was conducted.  
He reported pain and reduced range of motion of the left 
shoulder.  Range of motion testing revealed forward flexion 
to 110 degrees and abduction to 90 degrees; this was active 
range of motion limited by onset of pain.  Shoulder girdle 
strength was normal and there was no evidence of any fatigue 
or lack of endurance.  

In February 2006, the most recent VA examination of the 
veteran was conducted.  Subsequent to the most recent surgery 
and physical therapy, the veteran reported a pain free left 
shoulder at rest.  He reported onset of left shoulder pain 
with overuse at work as a construction worker.  Range of 
motion testing revealed forward flexion to 140 degrees and 
abduction to 120 degrees with discomfort beginning at these 
levels.  Repeated range of motion did not reveal any weakness 
or fatigability.  The examiner's medical opinion was the 
veteran's left shoulder was "quite functional and has 
limited shoulder pain only limited by heavy work."  

Private medical records dated during this period of time show 
treatment for complaints of left shoulder pain along with 
records related to the November 2003 surgery.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected left shoulder disability 
subsequent to December 31, 2002.  Again, the evidence shows 
that the veteran had complaints of left shoulder pain with 
some slight limitation of range of motion.  Most recently, he 
has had a great decrease in left shoulder pain after the most 
recent surgery.  There is no evidence of any symptoms which 
would warrant the assignment of a disability rating in excess 
of 20 percent.  Accordingly, an increased rating must be 
denied.  

E.  In Excess of 10 Percent for Left Shoulder Arthritis

The veteran's appeal for an increased disability rating is 
from the initial rating that granted service connection for 
prostate cancer.  Thus, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran filed his claim for an increased rating for his 
service-connected left shoulder disability in August 2000.  
The October 2000 VA examination report revealed that 
osteophytes on the distal end of the clavicle had been 
identified on x-ray examination.  As a result of this medical 
evidence, the November 2000 rating decision granted service 
connection for arthritis of the left shoulder and assigned a 
separate 10 percent disability rating for arthritis of the 
left shoulder under Diagnostic Code 5010 because VA's Office 
of the General Counsel held that where the medical evidence 
shows that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).  The Board 
notes that the veteran's left shoulder disability is rated 
under Diagnostic Code 5203 for impairment of the clavicle 
which is not based upon limitation of motion.  As such a 
separate rating for the veteran's left shoulder arthritis is 
warranted.  

The veteran's service-connected arthritis of the left 
shoulder is currently rated at a 10 percent disability rating 
under the Diagnostic Code 5010, for traumatic arthritis, 
which requires that traumatic arthritis be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2006).  Diagnostic Code 5003, degenerative arthritis, 
requires rating under limitation of motion of the affected 
joints, if such would result in a compensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  

As noted above, Diagnostic Code 5201, contemplates limitation 
of motion of the arm (shoulder).  For the minor extremity a 
20 percent rating is warranted for limitation of motion of 
the arm to the shoulder level (90 degrees) or to midway 
between the side and shoulder level (45 degrees).  A 30 
percent rating contemplates motion of the minor arm being 
limited to 25 degrees from the side. 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The veteran is receiving a 10 percent disability rating for 
x-ray evidence of arthritis of the shoulder joint because the 
limitation of motion of the specific joint is at a 
noncompensable level.  The preponderance of the evidence is 
against the assignment of a disability rating in excess of 10 
percent for the veteran's left shoulder arthritis.  There is 
a large volume of medical evidence of record and only a 
single range of motion, abduction in the 2004 VA examination 
report, is limited to shoulder level which is the criteria 
for the assignment of a 20 percent disability rating.  All of 
the other medical evidence of record shows that the veteran's 
range of motion of the shoulder, although limited by pain, is 
greater than the 90 degrees of shoulder level.  Accordingly, 
entitlement to a disability rating in excess of 10 percent 
for left shoulder arthritis must be denied.   

III.  Effective Date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran's claim for an increased rating for his service-
connected shoulder disability was received by VA on August 8, 
2000.  The October 2000 VA examination report revealed that 
osteophytes on the distal end of the clavicle had been 
identified on x-ray examination.  As a result of this medical 
evidence, the November 2000 rating decision granted service 
connection for arthritis of the left shoulder and assigned a 
separate 10 percent disability rating for arthritis of the 
left shoulder under Diagnostic Code 5010 pursuant to an 
opinion from the VA's Office of the General Counsel.  See 
VAOPGCPREC 23-97 (July 1, 1997).  An effective date of August 
8, 2000, was assigned, based on the receipt on that date of 
the claim for an increased rating.

The provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 
are clear that an award of service connection "shall" not 
be earlier than the date of receipt of application therefor.  
Here, the claim received on August 8, 2000, was the earliest 
dated submission by the veteran evidencing an attempt to 
apply for this benefit, and there are no documents that can 
be construed as a claim prior to this date.  See 38 C.F.R. §§ 
3.1, 3.155 (2006).  Accordingly, the date of receipt of the 
veteran's claim, August 8, 2000, is the appropriate effective 
date for service connection for arthritis of the left 
shoulder under the provisions of 38 U.S.C.A. § 5110.  See 
also 38 C.F.R. § 3.400.

IV.  Conclusion

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the disability ratings for the periods of time noted above 
for the veteran's left shoulder disability and left shoulder 
arthritis.  The Board has considered the veteran's claim for 
increased ratings for his musculoskeletal disabilities under 
all appropriate diagnostic codes.  As stated above, painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  This has been accomplished in the 
present case.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the each claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability rating in excess of 10 percent for the veteran's 
left (minor) acromioclavicular joint reconstruction 
residuals, for the period prior to October 16, 2001, is 
denied.

A disability rating in excess of 20 percent for the veteran's 
left (minor) acromioclavicular joint reconstruction 
residuals, for the period from October 16, 2001 to December 
5, 2001, is denied.

A disability rating in excess of 40 percent for the veteran's 
left (minor) acromioclavicular joint reconstruction 
residuals, for the period between May 1, 2002 and August 18, 
2002, is denied.

A disability rating in excess of 20 percent for the veteran's 
left (minor) acromioclavicular joint reconstruction 
residuals, subsequent to December 31, 2002, is denied.

A disability rating in excess of 10 percent for the veteran's 
left shoulder arthritis is denied.

Entitlement to an effective date prior to August 8, 2000, for 
the award of service connection for left shoulder arthritis 
is denied. 



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


